CRITZ, J.
In our original opinion we stated that O. H. Carl and the 61 defendants in error organized and formed the stock association and partnership under the name of Hereford Sanitarium, each having an equal interest therein. Under the record we should have stated that plaintiff in error and 70 defendants in error' organized the association and partnership. Further, the record shows that the ownership of the association was divided into 63 parts, and that plaintiff was the owner of one sixty-third of the entire capital, and tbe other sixty-two sixty-thirds were owned as follows: Renfro & Sons, a partnership composed of E. Renfro, John Renfro and Cris Renfro, owned one sixty-third ; Smith & Guinn, a partnership composed of C. R. Smith and George Guinn, owned one sixty-third; G. & R. Grocery, a partnership composed of Frank Gyles and James Rutherford, owned one sixty-third; Witherspoon & Kenney, a partnership composed of Verne Witherspoon and E. W. Ken-ney, owned one sixty-third; Foster Bros., a partnership composed of Leonard Foster and Arch Foster, owned a one sixty-third; Jones & McLean, a firm composed of J. B. Jones and Bobo McLean owned one sixty-third, and Brand Publishing Company, a partnership composed of Seth Holman and W. R. Steckman, owned one sixty-third, and the balance of the stock was owned a one sixty-third interest each by tbe other named defendants in error.
We therefore recommend that tbe original judgment heretofore rendered by this court be set aside and a new judgment entered so as to conform to the above findings, and that said judgment further provide for execution as to the proportionately increased liability of all solvent partners on return of unsatisfied execution against insolvent defendants. In all other respects our recommendation is as in the original opinion. '
We have read and carefully considered the motion for rehearing filed herein by the defendants in error, and we still adhere to the views as expressed in our original opinion as corrected above. We therefore recommend that said motion be in all things overruled.